Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-6, drawn to a liquid discharge apparatus, wherein the substrate is provided so that the first side is orthogonal to the vertical direction and the second side is orthogonal to the vertical direction, wherein the substrate includes a third side provided to be parallel to the first side, and a fourth side provided to be parallel to the second side, and the first surface has a rectangular shape including the first side, the second side, the third side, and the fourth side, and wherein the first integrated circuit is provided so that a shortest distance between a virtual line, which has an equal distance from the first side and the third side, and the first integrated circuit is shorter than a shortest distance between the first side and the first integrated circuit, and the shortest distance between the virtual line and the first integrated circuit is shorter than a shortest distance between the third side and the first integrated circuit, wherein the first integrated circuit is provided so that a shortest distance between the first side and the first integrated circuit is shorter than a shortest distance between the third side and the first integrated circuit, wherein a length of the first side is shorter than a length of the second side.
II. 	Claims 7-9, drawn to a liquid discharge apparatus, wherein the first flexible wiring substrate is electrically coupled to the second surface of the substrate, wherein the first print head includes a second flexible wiring substrate that is electrically coupled to the substrate, the substrate includes a first FPC insertion hole through which the first flexible wiring substrate is inserted, and a second FPC insertion hole through which the second flexible wiring substrate is inserted, a width of the first FPC insertion hole in the direction along the first side is larger than a width of the first FPC insertion 
III. 	Claims 10-11, drawn to a liquid discharge apparatus, wherein a second print head in the plurality of print heads includes a second nozzle plate that includes a second nozzle row in which a plurality of second nozzles which discharge the liquid are provided in line, and the second print head is provided so that the plurality of second nozzles included in the second nozzle row are disposed in the direction along the first side, wherein the first print head and the second print head are provided so that at least portions thereof overlap in the direction along the first side.
IV. 	Claims 12-14, drawn to a liquid discharge apparatus, wherein the first print head includes a liquid supply port through which the liquid is supplied, and a shortest distance between the liquid supply port and the first surface is longer than a shortest distance between the liquid supply port and the second surface, wherein the liquid supply port is located above the substrate in the direction along the vertical direction, and wherein the substrate includes a liquid supply port insertion hole through which the liquid supply port is inserted.
V. 	Claim 15, drawn to a liquid discharge apparatus, wherein the first print head includes a fixing member that fixes the substrate, the substrate includes a fixing member insertion hole through which the fixing member is inserted, the first integrated circuit is located to overlap at least a part of the fixing member in a direction along the second side, and the fixing member is located between the connector and the first integrated circuit in the direction along the second side.
VI. 	Claims 16-19, drawn to a liquid discharge apparatus, wherein the connector includes a plurality of terminals, wherein the plurality of terminals are provided in line in the direction along the first side, wherein the connector includes a fifth side, and a sixth side which is longer than the fifth side, and the plurality of terminals are provided in line in a direction along the sixth side.
The inventions are distinct, each from the other because of the following reasons:

The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.